                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

ACADIA PHARMACEUTICALS INC.,                      )
                                                  )
                              Plaintiff,          )
                                                  )
                         v.                       )   C.A. No. 1:20-cv-01029
                                                  )
MSN LABORATORIES PRIVATE LTD. and                 )
MSN PHARMACEUTICALS, INC.,                        )
                                                  )
                              Defendants.         )


      PLAINTIFF’S FEDERAL RULE OF CIVIL PROCEDURE 7.1 STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff states as follows:

       ACADIA Pharmaceuticals Inc. has no parent corporation and no publicly held

corporation owns 10% or more of its stock.


OF COUNSEL:                                       SAUL EWING ARNSTEIN & LEHR LLP

Chad J. Peterman                                  /s/James D. Taylor, Jr.
Bruce M. Wexler                                   James D. Taylor, Jr. (#4009)
Scott F. Peachman                                 Jessica M. Jones (#6246)
PAUL HASTINGS LLP                                 Charles E. Davis (#6402)
200 Park Avenue                                   1201 N. Market Street, Suite 2300
New York, New York 10166                          P.O. Box 1266
(212) 318-6000                                    Wilmington, Delaware 19899
chadpeterman@paulhastings.com                     (302) 421-6800
brucewexler@paulhastings.com                      James.Taylor@saul.com
scottpeachman@paulhastings.com                    Jessica.Jones@saul.com
                                                  Chad.Davis@saul.com
Attorneys for Plaintiff ACADIA
Pharmaceuticals Inc.

August 3, 2020
